DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.
Response to Amendments
Amendments filed October 12, 2022 are acknowledged.
All rejections not explicitly maintained herein are withdrawn.
Election/Restrictions
5.         In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Status of Claims
6.            Claims 1-23 are pending in the instant application. Claims 3, 5, 7-10, 12-20, and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. Therefore, claims 1, 2, 4, 6, 11, and 21 read on an elected invention and species and are therefore under consideration in the instant application.
Claim Objections
7.	Claim 11 is objected to for depending on a rejected base claim.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.         Claims 1, 2, 4, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAplus Registry Number: RN 1462942-69-3. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 1462942-69-3, Entered STN: 23 Oct 2013].

    PNG
    media_image1.png
    282
    493
    media_image1.png
    Greyscale

            RN 1462942-69-3 anticipates the instant claims wherein R2 is H, n is 0, and R1 is chromanyl.
Registry number 1462942-69-3 is available as prior art as of 23 Oct 2013, the date it was indexed into the CAplus database. 
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In  re  Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981) Since this date represents the date that each compound entered the CAPlus database on STN, this represents the date that each compound was made accessible to the public.
The aforementioned compound anticipates the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.
Regarding the compositions of claim 21, comprising the anticipatory compounds and an excipient, the Registry entry for Registry no. 1462942-69-3 discloses a mass solubility of 2.0 g/L, in unbuffered water at pH 6.53. This teaching of 2.0 g of RN 1462942-69-3 in 1 L of water anticipates the claimed composition, wherein the compounds are present with an excipient (i.e., water). 

11.         Claims 1, 2, 4, 6, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAplus Registry Number: RN 1957941-94-4. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 1957941-94-4, Entered STN: 22 Jul 2016].

    PNG
    media_image3.png
    413
    617
    media_image3.png
    Greyscale

            RN 1957941-94-4 anticipates the instant claims wherein R2 is H, n is 0, and R1 is 6,7-dihydro-5H-cyclopenta[b]pyridinyl.
Registry number 1957941-94-4 is available as prior art as of 22 Jul 2016, the date it was indexed into the CAplus database. 
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In  re  Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981) Since this date represents the date that each compound entered the CAPlus database on STN, this represents the date that each compound was made accessible to the public.
The aforementioned compound anticipates the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.
Regarding the compositions of claim 21, comprising the anticipatory compounds and an excipient, the Registry entry for Registry no. 1957941-94-4 discloses a mass solubility of 16 g/L, in unbuffered water at pH 8.05. This teaching of 16 g of RN 1957941-94-4 in 1 L of water anticipates the claimed composition, wherein the compounds are present with an excipient (i.e., water). 
Conclusion
12.	No claims are allowed. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA L SHTERENGARTS whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626